t c memo united_states tax_court robert bryan hudnall and victoria a hudnall petitioners v commissioner of internal revenue respondent docket no filed date robert bryan hudnall and victoria a hudnall pro sese helen f rogers for respondent memorandum opinion dean special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners' horse-related activities were engaged in for profit whether petitioners are entitled to take a deduction for real_estate_taxes and whether petitioners are entitled to deduct mortgage interest some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time the petition was filed petitioners resided in baltimore maryland background immediately before moving to baltimore maryland petitioners resided in shelby county tennessee petitioners owned two quarter horses and a pony which they paid to have boarded at local stables their daughters were experienced riders with trophies earned from competition petitioners also claim to jointly own a house pincite kerwin drive in shelby county tennessee with mrs hudnall's mother who is also their tax adviser sometime shortly before petitioners moved to baltimore maryland they rented a dilapidated farm pincite east jarrettsville road where after renovation they lived and kept their horses without paying others to care for them the 68-acre farm has since been subdivided and developed into town houses petitioners state that initially they were not aware of the owner's plans to subdivide the property though they admit it was common knowledge to at least some of the neighbors in however it became clear to petitioners that the lessor had plans to develop the property mr hudnall worked full time as an interstate truck driver while in tennessee and continued to do so after the family's move to maryland mr hudnall was away from his family most of the year at issue and did not actively participate on the farm he reported wages of dollar_figure from his truck driving in petitioners’ stated intent in moving to maryland was to launch victoria stables a horse-boarding venture to have been managed by mrs hudnall mrs hudnall had no formal training for horse boarding but asserts that she grew up around and had knowledge of horses because of her father a longtime horse hand petitioners do not account for any business preparation other than selecting and renovating the farm petitioners do not claim that they advertised the business or had any detailed plans on how to conduct the business all work on the farm primarily cleaning stables was done by mrs hudnall or by family members lending a helping hand according to petitioners their clientele consisted of a polo team a short-term visitor from brazil and an independent horse trainer petitioners claim that their clients handled the daily maintenance of their horses petitioners produced neither receipts nor averments from any of the clients any other records evidencing the existence of the business were somehow lost petitioners could not remember the prices they charged of the dollar_figure monthly rent for the property petitioners contend that dollar_figure was attributable to the horse farm with the remaining dollar_figure accounting for the residence petitioners continued to rent the farm until sometime in petitioners claim to have moved from the farm to an apartment at some point in but produce no lease agreement other than that for the farm residence petitioners claim that their barns were full at times they spent a good deal of money in initially repairing the property and according to petitioners bought heavy machinery to facilitate a horse-boarding business they reported gross_receipts of only dollar_figure their schedule c for lists expenses of dollar_figure in rent ’ only dollar_figure in supplies and dollar_figure in utilities at trial petitioners presented a statement by the owner of the property confirming its rental and rate for the year at issue one collection notice for a utility bill against victoria stables for dollar_figure a receipt from a local newspaper for advertising a sale of one of the hudnalls' quarter horses and ‘on their schedule c for petitioners list the dollar_figure farm rent on line rent or lease---machinery egquipment---other business prop testimony by mr hudnall anda relative as to the functioning of the boarding operation petitioners produced property_tax receipts from shelby county tennessee for kerwin drive addressed to victoria a hudnall petitioners also presented a letter from the internal_revenue_service irs dated date rescinding an offer to allow a deduction for interest payments on the kerwin drive property as a second home in the notice_of_deficiency respondent determined that petitioners' horse-boarding activity was not engaged in for profit disallowing all of the schedule c expenses respondent also disallowed deductions of mortgage interest and real_estate_taxes for the home pincite kerwin drive because of lack of substantiation discussion i horse boarding sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except as otherwise provided in sec_183 an activity not sec_183 permits a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit such as personal_property_taxes sec_183 b permits a deduction for expenses that would be deductible only if the activity were engaged in for profit but continued engaged in for profit means any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 sec_183 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activities in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable to sec_212 are the same as those used in sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 continued only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 b whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer's objective of making a profit must be bona_fide see 84_tc_227 affd without published opinion 782_f2d_1027 3d cir in making this factual determination we give greater weight to objective factors than to a taxpayer's mere statement of his or her intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth nine factors we consider to determine whether taxpayers engaged ina venture with a profit objective they include the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value similar or dissimilar activities income or loss with respect to the activity occasional profits that are earned the taxpayers and recreation are involved no single do not reach our decision by merely support each party's position see affd 615_f2d_578 b income_tax regs rather the circumstances of the case are determinative commissioner supra pincite after considering all the factors the success of the taxpayers in carrying on other the taxpayers' history of the amount of the financial status of whether elements of personal pleasure or factor is controlling and we counting the factors that t c dunn v commissioner 2d cir sec_1 relevant facts and see golanty v we agree with respondent that petitioners did not have an actual and honest objective of making a profit because petitioners enjoyed substantial personal pleasure and recreation from their horse-related activities operating a horse-related business remains unverified and activities ina businesslike manner tax regs any chance of recovering the loss they suffered v commissioner 45_tc_261 cir sec_1_183-2 they did not have any experience or expertise in petitioners' clientele petitioners did not carry on their see sec_1_183-2 income moreover there is no indication that petitioners had see 379_f2d_252 2d income_tax regs the weight and credibility of the evidence presented suggests that petitioners may have accepted some income for_the_use_of their farm which defrayed the cost of their recreational horse-related activities still the expectation of profit was lacking petitioners enjoyed substantial personal benefits from the use of the farm but that by itself does not preclude their activities from being for profit see 59_tc_312 however the presence of personal motives may indicate that the activity is not engaged in for profit see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir when petitioners moved to maryland and rented the farm at issue they saved themselves the cost of boarding their own horses elsewhere and had greater access to the horses for their daughters petitioners' testimony describes activities which did not exceed what would be necessary to care for their own horses barns and stables were renovated family members helped in exchange for meals mrs hudnall cleaned stables these activities do not go beyond those related to the care of one's own horses petitioners did not produce credible_evidence that the horse-related activity had a chance of recovering the losses it had incurred see bessenyey v commissioner supra pincite the landlord had slated the farm for subdivision before it was rented to petitioners in addition the claim that their paying boarders each assumed the responsibility of feeding cleaning grooming and providing medical services to their own horses undercuts the notion that petitioners were experienced equestrians involved in boarding horses for profit or that they expected their receipts to ever exceed the rental expense of the farm plus supplies and other expenses from mr hudnall's testimony it seems that petitioners had abandoned any hope of making it financially by date well before the end of the taxable_year the absence of any business documentation whatsoever is indicative that the activity was not engaged in for profit while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir affg tcmemo_1985_523 petitioners provided no agreements receipts or any other verification of the existence of clients they presented no business plan canceled checks business bank account profit projection consultants or record of consultations petitioners state that any and all of these items if they existed were simply lost save for a collection notice naming victoria stables as a debtor to baltimore gas electric petitioners cannot remember any price they might have charged a customer or client in sum on the basis of all the facts and circumstances we hold that the record shows petitioners did not engage in their horse-related activity with the actual and honest objective of earning a profit nor have petitioners properly substantiated any expenses other than the farm lease expense for any activities which occurred if at all during we find that petitioners’ deductions for their horse-boarding activity are limited to their reported gross_income from the activity see sec_183 ii real_estate_taxes petitioners may not deduct real_estate_taxes for under sec_164 a deduction is allowed for any state local or foreign real_property tax see sec_164 receipts produced by petitioners however in an attempt to substantiate their deduction clearly state that the taxes were paid on date not the year at issue respondent properly disallowed this deduction til mortgage interest petitioners may not deduct mortgage interest for qualified_residence_interest is deductible if paid during the taxable_year see sec_163 d petitioner produced no documentation of interest_paid petitioners rely solely ona settlement offer sent to them by the irs which would have allowed petitioners to deduct interest_paid with respect to the property at issue as a second home petitioners did not respond timely to the offer the offer was rescinded by the irs petitioners did not show at trial that they are entitled to the claimed deduction see rule a 290_us_111 to reflect the foregoing decision will be entered under rule
